DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0293420) in view of Yu et al. (US 2019/0095684) and further in view of Mackey et al. (US 2018/0357462), Bae et al. (US 2017/0243705) and Knabenshue et al. (US 2018/0060632).

Regarding claim 6, Kim et al. disclose a method for fabricating an optical image recognition device comprising:
providing a flexible printed circuit board (Figures 7B and 9, PCB 741/79);
forming an image sensor (Figures 7B and 9, image sensor 743); 
forming a plurality of conductive wires on the image sensor and the flexible printed circuit board to electrically connect to the image sensor and the flexible printed circuit board (Figures 7B and 9, conductive wire 747.  See paragraph [0091], “The conductive wire 647 may include, for example, a plurality of wires connecting the printed circuit board 641 and the image sensor 643.”), 
forming a glue on the image sensor and the flexible printed circuit board to adhere to the image sensor and the flexible printed circuit board and encapsulate the plurality of conductive wires (Figures 7B and 9, glue 749); 
a supporting element, formed on the flexible printed circuit board, surrounding the glue and the optical collimator (Figures 7B and 9, support 742);
forming a sealant on the supporting ring (Figures 7B and 9, sealant 746); and
forming an optical filter to shield the optical collimator and the image sensor (Figures 7B and 9, optical filter 745). 
Kim et al. fail to teach a top of the flexible printed circuit board is provided with a recess, and an annular gap formed between a sidewall of the image sensor and the sidewall of the recess, and the glue filling the annular gap.
Yu et al. disclose an element with a top thereof provided with a recess (Figure 5, 20b has recess 24), and wherein another element formed in the recess (Figure 5, 4 is formed in the recess 24.), an annular gap formed between sidewalls of the another element and the recess (Figure 5, there is a gap between the sidewalls of 4 and the recess.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the recess teachings of Yu et al. and apply them to the flexible printed circuit board and the image sensor taught by Kim et al. such that the image sensor would be provided in a recess of the flexible printed circuit board where the glue 749 would then fill the annular gap.  The motivation to combine would have been in order to prevent the image sensor from moving thus ensuring reliability of the connection with the flexible printed circuit board (See paragraph [0034] of Yu et al.).
Kim et al. and Yu et al. fail to teach wherein the optical element is an optical collimator, forming the optical collimator on the image sensor, and wherein the optical filter is formed on the sealant.
Mackey et al. disclose wherein an optical element is an optical collimator (Figure 7, 711 and paragraph [0061]), and wherein an optical filter extends the length of device (Figure 7, filter 724).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the collimator and filter teachings of Mackey et al. in the device taught by the combination of Kim et al. and Yu et al. such that the optical element is an optical collimator and the filter extends the length of device and thus is formed on the sealant.  The motivation to combine would have been in order to provide an optical element that improves the light that is directed to the image sensor and further provide an extended filter so as to provide filtering of peripheral light thus improving image sensing.
Kim et al., Yu et al. and Mackey et al. fail to teach wherein the supporting element is a supporting ring.
Bae et al. disclose wherein a supporting element is a supporting ring (Figure 8, 221).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the ring teachings of Bae et al. in the device taught by the combination of Kim et al., Yu et al. and Mackey et al.  The motivation to combine would have been in order to provide better protection of the sensor module 701 before attachment to the electronic device.
Kim et al., Yu et al., Mackey et al. and Bae et al. fail to teach the supporting ring is provided with a stainless steel ring thereon, the supporting ring separates from a sidewall of the recess, and the stainless steel rig separates from an inner sidewall of the supporting ring, and the stainless steel ring surrounds the sealant; and the stainless steel ring surrounds the optical filter.
Knabenshue et al. disclose a supporting ring provided with a stainless steel ring thereon (Figures 3-4, 41 and paragraph [0023]), the supporting ring separates from a sidewall of the recess (Figure 3-4), and the stainless steel rig separates from an inner sidewall of the supporting ring (Figures 3-4), and the stainless steel ring surrounds the sealant (Figure 4 shows 41 surrounds the sealant 44.); and the stainless steel ring surrounds the optical filter (Figure 4 shows 41 surrounds optical filter 40).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Knabenshue et so as to have a stainless steel ring formed on the supporting ring in the device taught by the combination of Kim et al., Yu et al., Mackey et al. and Bae et al. such that the stainless steel ring surrounds the optical filter.  The motivation to combine would have been in order to provide further protection to the internal elements of the sensing device thus reducing possible breakage of the optical elements due to pressure applied by the finger during input.

Regarding claim 7, Kim et al., Yu et al., Mackey et al., Bae et al. and Knabenshue et al. disclose the method for fabricating an optical image recognition device according to claim 6, wherein a height of a top of the stainless steel ring is higher than a height of a top of the sealant (Knabenshue et al.: Figure 4 shows the height of 41 is higher than sealant 44.).

Allowable Subject Matter

Claims 1-5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reasons for indicating allowable subject matter in claim 1 is that the claim recites “forming a sealing glue in the annular gap to adhere to the flexible printed circuit board and the image sensor…forming an insulation glue on the image sensor, the flexible printed circuit board, and the sealing glue to encapsulate the plurality of conductive wires; forming a supporting ring on the flexible printed circuit board to surround the insulation glue and the optical collimator” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 2-5 are allowed due to their dependency from claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
24 October 2022